Title: To Thomas Jefferson from Joseph G. Chambers, 17 November 1807
From: Chambers, Joseph G.
To: Jefferson, Thomas


                        
                            Sir
                            
                            West Middleton, Penna.—Novr. 17. 1807.—
                        
                        From certain insinuations in the public papers I have supposed it probable that the President had given some
                            attention to Mr. Fultons Experiment of Submarine Navigation. Considering likewise that this Experiment (if susceptible of
                            any practicable degree of Perfection) might be of very great importance to our Country as well as to Human Society in general by preventing the usurpations &
                            annoyance of naval Armaments & Wars: And having myself been engaged in the investigation of Similar principles (in
                            the American Revolution) I have thought it possible that a communication of my Ideas might throw some light upon that
                            Subject conducive to its more practicable effect &
                            application to the objects contemplated. A comparison of original Ideas has the most efficacious tendency to the
                            perfection of any discovery or art. As I have no knowledge of Mr. Fulton’s method of operation it may be original in
                            relation to me: & mine may also be equally so to him. The Idea of such an operation first occurred to me at the
                            time the British invested New York, in ‘76. And I had nearly prepared for a decisive experiment of the principles when
                            their sudden irruption through Jersey (which was the place of my residence) destroyed all my preparation & so
                            deranged the oportunities that I was constrained to abandon the
                            Project as incommensurate with private funds. I had also some communications with General Washington on the Subject but
                            soon gained the impression That persons of eminence who have the reputation of excelling in any Art are not always the
                            most penetrating & quick-sighted to improvements derived from novel principles. Their Reputation is founded on the
                            principles already extant: And the idea of a revolution
                            of principles or of practice in their favorite art presents no flattering inducements. I dare say Mr. Fulton (as a Brother
                            Projector) would easily appreciate these ideas verified by his own experience. I might (& should) have made this
                            communication to him; only for the uncertainty where to direct. If his propositions are deemed worthy of the public
                            attention I shall be happy in any occasion (by the comparison of ideas) of possibly contributing some shade or Suggestion
                            of improvement which may conduce to its greater success & to the common benefit & reputation of our
                            country. I will therefore give a brief description of the idea & plan of operation contemplated by me. And first
                            as to the operator himself. He is to be furnished with a dress made or Leather (or other flexible material) impervious to
                            the water The Body furnished with circular elastic Ribs which would give free room & convenience to respiration.
                            This was divided into several parts: as the pantaloons which covering the lower extremities were joined to the body piece
                            by an insertion similar to the closing of lids upon snuff boxes &c. The arm pieces & head piece were
                            united to it in the same manner. Suppose this Dress thus fixed on, impervious to the Air or water & other loose
                            Clothing under according to the temperature of the Season or Water. Suppose the head piece (which must sit close,
                            especially on the face, by means of an elastic lining) furnished with a Tube passing across the mouth from one ear to the
                            other & so from the Ears to the top of the head where they open to the external Air for breathing, having a
                            suitable stoppage or covering that can be opened or Shut at pleasure at this superior orifice. The face piece must be of
                            some thickness & solid; the eyes furnished with glasses to see withal. And for the practicability of breathing in
                            this manner the Tube which crosses the mouth (& there communicates) is furnished with two delicate valves with
                            springs so that in risperation the air must enter at one side & pass out at the other (that is, pass through the
                            tube entering at one end & issuing out of the other in the same manner that Water passes through a pump, supposing
                            the communication, as of the mouth, between the two valves). There was also a precautionary apparatus against the effect
                            of water accidentally falling into the Tubes which need not be particularised. Now it is obvious that a person furnished
                            in this manner (the whole apparatus adapted in a small degree specifically lighter than the Water) would have a great
                            facility in enduring & swimming about upon the Surface.
                   In the next place for the purpose of passing under the
                            water we prepare a vessel as follows, to carry a sufficient stock of air for the use & consumption of the
                            operators. Suppose a vessel of an oblong form adapted to the best progressive motion through the fluid to contain from One
                            or two Hundred gallons to any great or requisite quantity. I need not mention the mechanism for moving or rowing this
                            vessel with a celerity nearly equal to that of any vessel of equal weight above water (by the operator who may be placed
                            either before or behind it) as not composing any novel principles. This vessel (being air tight) is furnished with a
                            Curtain or separating membrane (of thin moist parchment skins or other thinest lightest flexible material) adapted to the
                            shape of the internal cavity & attached to its sides horizontally (in a line dividing it equally) to stop all
                            communication between the air which may be inflated on one side of this curtain with the air on the other side of the
                            same. The curtain thus fitted to the cavity & attached to the sides may be understood to fill or line the lower
                            half of the cavity & by its own weight will lie & rest in that position. But if air be inflated into the
                            lower division under the curtain (the upper having vent) the membrane will be raised up till it shall fill or line the
                            upper half of the Cavity (& vice versa) and thus is produced a compleat separation between the air which may be
                            contained on the one & on the other side of this curtain, that is, above & below the same.—Into this
                            vessel thus prepared is inserted two flexible tubes (which may be enclosed in one sheath) the one communicating with the
                            lower division & the other with the upper (of any most convenient length) which, at their other ends, are inserted (by a convenient Junction) into the
                            Tube of the head piece of the operator, at the two sides of his mouth, beyond the valves, so that when the superior
                            orifices are stopped (above his head) he will draw the air out of the upper cavity of the vessel & return it into
                            the lower cavity, or division under the curtain. The returning Tube has also a communication (at the neck) with the room
                            or space around his Thorax the better to support the free circulation & equilibrium of the air in &
                            out of the vessel. This whole apparatus with the operator attached is somewhat specifically heavier than the water (for
                            the greater security of concealment before an Enemy) And if any accident or difficulty should occur the operator can
                            instantly detach himself stopping the lower & opening the upper orifices of breathing & seek safety by
                            swimming &c. With this Machine he might glide along the surface of the water like a fish raising the top of his head piece above might breathe the superior air
                            saving the Stock in his vessel for occasions of sinking. And also by the same avenue (or by other suitable Tubes)
                            replenish his vessel with fresh air when requisite. I supposed it practicable for machines of this sort to be carried & occasionally ushered out of a ship of
                            war through some kind of Port hole adapted to the purpose perhaps in its stern under the surface of the water. And as
                            persons might by practice become expert in their use & inured to that fortitude & endurance of Danger
                            usual in Military attchievments it would be very difficult to defend a vessel (even apprised) against the efforts of a
                            number of them which might be directed either in the Day or night as found most practicable. As to the exploding machine
                            it (not depending upon novel principles) need not be here described. And in regard to the most practicable manner of
                            attack this might be regulated by circumstances & experience. If out of a vessel of War there is one Idea which
                            occurred to me. Suppose one or more of these ushered forth for the purpose of striking a driving screw or some firm
                            attachment to the bottom of the opposing vessel. They might proceed drawing forth a cord doubled out of their own vessel
                            to be properly attended as it run off a reel till it might extend to the opposing vessel: And having fixed the screw or
                            firm attachment leaving a suitable loop hole or ring through which the Cord must pass they might in returning be assisted
                            by drawing one end of the same cord & letting the other run out at their own vessel. This cord would also serve to
                            fetch them expeditiously up in case they should fail of striking the opposing vessel &c: or in case by any danger
                            or miscarriage they might be disposed to detach themselves from the machine & escape back. Such arrangements might
                            multiply the chances. And if any one succeeded in fixing
                            an attachment to the opponent Vessel; then by means of the doubled cord runing through the loop of the attachment the
                            exploding machine (thrown out) could be drawn into contact with the bottom of the opponent vessel, calculated to take fire
                            (or go off) only by its pressure against the loop or particular construction of the attached apparatus. But in case it
                            should be thought more practicable in some instances as where ships lie at anchor, in ports, &c. to convey the
                            exploding Machine along with the Torpedo still for the greater facility & safety in the near approach to the
                            hostile vessel it might be found convenient to make use of the same process with a cord which might leave the dangerous exploding apparatus at a convenient distance; And (after fixing the attachment) it could be
                            drawn up into contact by the receeding of the Torpedo to a safe distance; & either exploded instantly or otherwise
                            appointed.
                        This description (if intelligible) may give some Idea of the plan & the principles contemplated. I
                            had prepared an apparatus (or Torpedo) conformable to this idea & proceeded to make such experiment as was
                            practicable in a Pond formed for the purpose upon a small stream (no larger being in convenient vicinity). And in this
                            first attempt I found my lungs offended (as I supposed) with certain noxious exhalations from the internal surfaces of the
                            machinery, particularly by the effluvia of Linseed oil or
                            paint applied in some parts for rendering the tubes impervious &c. On this account (as I supposed) I could not
                            conveniently remain long enough under the water to obtain an experiment compleatly satisfactory & successful. I
                            determined to remove these obstacles by a renewed preparation of the internal surfaces &c: and in this Conjuncture
                            the sudden irruption of the British Army deranged & interupted the whole project.
                        Thus, Sir, have I been induced to communicate the idea of this experiment: tho perhaps in a too clumsy or
                            indistinct description. If the President shall be at leisure to peruse it, or if Mr. Fultons propositions are subject of
                            some attention & public Consideration: and any ideas herein suggested might be deemed of moment I shall cheerfully
                            embrace the opportunity of farther explanation. 
                  And remain Sir, with the most profound Respect &c.
                        
                            Joseph G. Chambers.
                        
                    